I concur in the excellent opinion of Judge WILLARD BARTLETT in every respect, except his final conclusion that "the relator has mistaken his remedy and has not shown himself entitled to release by habeas corpus." *Page 116 
The jurisdiction of a court to pronounce the judgment rendered in a particular case is always open to question under a writ of habeas corpus. The presumption in favor of jurisdiction being one of fact, may be rebutted, although when jurisdiction depends on the existence of a certain fact and the court has found the fact, the fact stands until reversed upon direct review. Subject to this restriction any fact showing that the court was without jurisdiction to render the judgment may be proved by common-law evidence in a proceeding under the Habeas Corpus Act. (People exrel. Frey v. Warden, etc., 100 N.Y. 20, 24; Code Civ. Pro. § 2039.) Thus it may be shown that the court acted in a place without its territorial jurisdiction (People v. McLeod, 1 Hill, 377, notes), or that it was improperly constituted (Cowen 
Hill's Notes to 1 Phillips Ev. 1003), or that the presiding judge was related to the defendant within the sixth degree, etc., etc. Such facts may be summarily inquired into on the return of the writ. (People ex rel. Sinkler v. Terry, 108 N.Y. 1, 11; Code Civ. Pro. § 2039.) Want of jurisdiction means want of legal power to act and "if there was no legal power to render the judgment or decree, or issue the process, there was no competent court, and consequently no judgment or process." (People ex rel. Tweed v.Liscomb, 60 N.Y. 559, 571.)
The jurisdiction of the Court of General Sessions to pronounce judgment in the case before us depended on the question whether, after the plea of guilty and before final judgment, the defendant had married the prosecutrix? That question is one of fact and is answered conclusively by the traverse of the return, for the failure to join issue thereon has the same effect as an admission upon demurrer. What is the legal effect of marriage under such circumstances? The original statute provided that the subsequent marriage might be "plead in bar of a conviction," but the present statute provides that such marriage "is a bar to aprosecution." The one was not self-executing, but required action on the part of the defendant; while the other executes itself and ipso facto acts as a bar without being pleaded. The command of the *Page 117 
act now in force is unconditional, present in effect and conclusive. It prevents further prosecution, prohibits any step in that direction and makes illegal whatever may be attempted toward that end. A judgment forbidden by statute is void, and a prosecution barred is a prosecution prohibited. The act operates the same as an unconditional repeal of section 284, intermediate the plea of guilty, on the twenty-fourth of April, and the final judgment, on the sixth of May.
Was the particular fact of marriage found to be wanting by the Court of General Sessions before sentence was pronounced? The record shows by conclusive admission that between the dates named "the defendant and Elsie Frankel, on whose complaint the defendant was indicted, intermarried in the Borough of Manhattan, New York City, with the approval and consent of the court." The record further shows that the court, "Being advised of such marriage suspended judgment," and released the defendant.
The Court of General Sessions had complete jurisdiction of the subject matter of the crime until the marriage took place, but thereupon and owing to that fact it lost jurisdiction by express command of the statute which made the fact a bar. The expression "is a bar to a prosecution" has the same meaning and effect as if the form of the command had been "the prosecution is barred," and "barred," said the great Coke, "signifieth legally a destruction forever." (Coke Litt. 372a.) "Prosecution," as thus used, includes every step taken in a criminal action from and including the indictment to and including the final judgment, and a bar to a prosecution is the destruction forever of the right to take any one of those steps after the bar became effective.
When a statute provides that a certain act is a bar, not that it may be made, or may become one, but that it is one, nothing need be done to make the bar effective. No motion or appeal is necessary, because the legislature issued its command in the present tense and no court should allow prosecution to proceed in defiance of the legislative will as expressed in a valid statute. "Is a bar to a prosecution" means that there *Page 118 
shall be no further prosecution, and that means paralysis of judicial procedure in the particular case. The legislature pledged the honor of the state that if a certain act were done prosecution should cease, and the defendant performed, but the court did not. On the contrary it became the active agent of an illegal prosecution and deprived the defendant of his liberty in violation of law. This court is asked to sustain the illegal action because he did not move in arrest of judgment, or appeal, or take some technical step to prevent the direct violation by a court of justice of a lawful statute, which gave him his liberty provided he married the prosecutrix, and the record shows that with the knowledge and approval of the court itself, he married her within the time and under the conditions required. The time to move, plead or appeal apparently has expired and he is helpless, unless he can obtain relief through the great writ of liberty, which, searching into jurisdiction with remorseless energy, opens prison doors and strikes off chains whenever a court has condemned without power. No prisoner should be remitted to a plea for mercy when he is entitled to liberty as a matter of right. I am unwilling to take part in such a confession of weakness by the highest court in the state, when the law does not require it. The court should not adjudge itself incompetent to deal with a simple situation calling for relief from an illegal judicial act through the aid of the most powerful and effective remedy known to statute or common law. While we cannot review the judgment, or look at errors or irregularities, which can be corrected only by appeal, we can look at the jurisdiction of the court at the time it sentenced the defendant to imprisonment.
I think the dissenting judges below were right, that the order appealed from should be reversed, the writ sustained and the defendant discharged.
CULLEN, Ch. J., WERNER and HISCOCK, JJ., concur with WILLARD BARTLETT, J.; HAIGHT and CHASE, JJ., concur with VANN, J.
Order affirmed. *Page 119